Citation Nr: 0430216	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the cervical spine, C6-C7 region, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

It appears from the record that the veteran served on active 
duty from June 1969 to June 1972 and from October 1973 to 
September 1975.

This matter arose on appeal from an April 1999 rating 
decision issued by the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office, which granted an 
increased rating for the veteran's residuals of a fracture of 
the cervical spine, C6-C7 region, currently rated as 20 
percent disabling.  A hearing was held in August 2004 before 
the undersigned acting Veterans Law Judge.

The Board has found that additional evidentiary development 
is required with respect to the issue on appeal.  The appeal, 
therefore, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1998, the veteran filed a claim for increased 
rating for his service-connected residuals of a fracture to 
the cervical spine, C6-C7 region.  The RO granted the 
increase and assigned a 20 percent rating in April 1999.  The 
veteran subsequently filed a notice of disagreement in 
December 1999, asserting that his disability had worsened and 
should be rated higher than 20 percent disabling.  The RO 
issued a statement of the case (SOC) in December 1999, and 
conducted a hearing in February 2000.  The veteran filed a 
substantive appeal, VA Form 9, in February 2000.  The RO 
issued a supplemental statement of the case (SSOC) in March 
2000.  No further action has been taken on this appeal.

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the 
sections of the rating schedule that deal with disabilities 
of the spine.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 68 Fed. Reg. 51454-51458 (August 27, 2003).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See VAOPGCPREC 7-2003.  
The Board notes that the RO has not yet applied the new 
criteria, nor has it notified the veteran of the criteria so 
as to allow him to present arguments as to why a higher 
rating might be warranted under the new criteria.

The Board also finds that a VA examination is required for 
proper evaluation of the claim for increase for residuals of 
a fracture of the cervical spine, C6-C7 region.  The 
veteran's most recent medical examination occurred over four 
years ago in November 2000 and it does not address the 
information necessary to adjudicate the veteran's claim.  
Therefore, the veteran should be schedule for another VA 
examination.  

The veteran was last issued a supplemental statement of the 
case in March 2000.  Following the last supplemental 
statement of the case, additional pertinent evidence has been 
associated with the claims file.  The RO has not considered 
this evidence and there is no waiver of the RO's 
consideration of this evidence.  When the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without obtaining a waiver from the 
appellant, it denies appellants "one review on appeal to the 
Secretary".  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
the case must remanded for consideration of the newly 
associated evidence.

Finally, the Board notes that there are additional relevant 
medical records which have not been obtained.  The veteran 
stated during his August 2004 hearing that he had submitted 
results from a December 2003 MRI examination conducted at the 
Ann Arbor, Michigan, VA medical center (VAMC).  These results 
are not of record.  In addition, the veteran reported that he 
sought treatment for his disability at the Atlanta, Georgia 
VAMC from 2000 to 2002.  These medical records are also not 
of record.  Efforts to obtain such records should be 
accomplished.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the veteran's 
recent treatment records from the Ann 
Arbor, Michigan VAMC from 1998 to the 
present; and Atlanta, Georgia VAMC from 
2000 to 2002.  Specifically, the AOJ 
should retrieve the veteran's December 
2003 MRI examination report from the VAMC 
Ann Arbor.

2.  After the above evidence has been 
obtained, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic and 
neurological examination to determine the 
current severity of his service-connected 
neck disorder.  Send the claims folder to 
the examiner for review.  The examiner 
should be informed that all indicated 
tests, including range of motion studies, 
and if necessary MRI studies, should be 
performed and all findings must be 
reported in detail.  The examiner should 
also address the following:

a.  List all manifestations of the 
veteran's neck disorder. Specifically, 
all orthopedic and neurologic signs and 
symptoms which are due to the service-
connected neck disorder should be 
reported.  The examiner should then state 
whether each neurological and orthopedic 
sign and/or symptom found are constant or 
near constant?  The severity of each 
neurological and orthopedic sign and 
symptom should be reported.

b.  State whether the residuals of the 
fracture at C6-7 include any cord 
involvement or deformity of the vertebral 
body. 

c.  State whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the neck 
disorder.  In addition, the physician 
should state whether, and to what extent, 
if any, the veteran experiences 
functional loss due to painful motion or 
weakness with repeated use of the neck 
and/or during flare-up of the neck 
symptoms.  To the extent possible, the 
physician should express such functional 
loss in terms of degrees of limited 
motion, or weakness in the neck.  

d.  State whether the medical evidence 
shows that the veteran has intervertebral 
disc syndrome of the neck and if so, 
whether it is mild, moderate with 
recurrent attacks, severe with recurrent 
attacks with intermittent relief or 
pronounced with persistent symptoms 
compatible with sciatic neuropathy.

e.  State whether the medical evidence 
shows that the veteran has incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician)? If so, what is the total 
duration of such incapacitating episodes 
during the past 12 months?

The examiners should give a complete 
rationale for all opinions expressed.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case which discusses all 
pertinent evidence since the March 2000 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



